

Exhibit 10.1
TENTH AMENDMENT AGREEMENT
This TENTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 20th day of
March, 2015 among:
(a)    CORE MOLDING TECHNOLOGIES, INC., a Delaware corporation (“Core Molding”);


(b)    CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of Mexico
(“Core Mexico” and, together with Core Molding, collectively, “Borrowers” and,
individually, each a “Borrower”);


(c)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;
and


(d)    KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”).


WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of December 9, 2008, that provides, among other things, for
loans and letters of credit aggregating Twenty Million One Hundred Forty-Two
Thousand Eight Hundred Sixty-Three Dollars ($20,142,863), all upon certain terms
and conditions (as amended and as the same may from time to time be further
amended, restated or otherwise modified, the “Credit Agreement”);


WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof and add certain provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Applicable
Margin”, “Commitment Period”, “Consolidated Fixed Charges”, “Secured
Obligations”, “Term Loan Commitment” and “Total Commitment Amount” therefrom and
to insert in place thereof, respectively, the following:


“Applicable Margin” means:





--------------------------------------------------------------------------------




(a)    zero (0.00) basis points for Revolving Loans that are Base Rate Loans;


(b)    one hundred sixty (160.00) basis points for Revolving Loans that are
Eurodollar Loans;


(c)    one hundred sixty (160.00) basis points for Revolving Loans that are
Daily LIBOR Loans;


(d)    zero (0.00) basis points for portions of the Term Loan that are Base Rate
Loans;


(e)    one hundred eighty (180.00) basis points for portions of the Term Loan
that are Eurodollar Loans;


(f)    zero (0.00) basis points for portions of the Capex Term Loan that are
Base Rate Loans; and


(g)    one hundred sixty (160.00) basis points for portions of the Capex Term
Loan that are Eurodollar Loans.


“Commitment Period” means the period from the Closing Date to May 31, 2017, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article VIII hereof.


“Consolidated Fixed Charges” means, for any period, on a Consolidated basis and
in accordance with GAAP, the aggregate, without duplication, of (a) Consolidated
Interest Expense (including, without limitation, the “imputed interest” portion
of Capitalized Lease Obligations, synthetic leases and asset securitizations, if
any, but excluding any measure of ineffectiveness related to interest rate swaps
and amortization of loan origination and issuance costs), (b) Consolidated
Income Tax Expense, (c) scheduled principal payments of long-term Consolidated
Funded Indebtedness (other than scheduled principal payments of the Mexican Loan
that were prepaid by Core Molding or any of its Subsidiaries one year (or
longer) prior to the due date of such principal payment), (d) Capital
Distributions, and (e) Consolidated Unfunded Capital Expenditures; provided
that, for the purposes of calculating the Fixed Charge Coverage Ratio,
Consolidated Unfunded Capital Expenditures shall exclude (i) capitalized project
costs related to the Navistar Project and the Volvo Project II that are incurred
on or before June 30, 2016, up to an aggregate amount not to exceed Four Million
Four Hundred Thousand Dollars ($4,400,000), and (ii) capitalized project costs
specifically and only related to the Volvo Project that are incurred on or
before June 30, 2015, up to an aggregate amount not to exceed Eighteen Million
Dollars ($18,000,000).


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements, and (c) the Bank Product Obligations owing to Lenders under Bank
Product Agreements; provided that

2



--------------------------------------------------------------------------------




Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


“Term Loan Commitment” means the obligation hereunder of the Lenders to make the
Term Loan in the original principal amount of Fifteen Million Five Hundred
Thousand Dollars ($15,500,000).


“Total Commitment Amount” means the principal amount of Thirty-Five Million Six
Hundred Forty-Two Thousand Eight Hundred Sixty-Three Dollars ($35,642,863), or
such lesser amount as shall be determined pursuant to Section 2.12(e) hereof.


2.    Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“CPI” means CPI Binani, Inc., a Minnesota corporation.


“CPI Asset Acquisition” means the Acquisition by Core Molding of substantially
all of the assets of CPI pursuant to the CPI Asset Acquisition Agreements.


“CPI Asset Acquisition Agreements” means, collectively, each document executed
and delivered in connection with the CPI Asset Acquisition.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Navistar Project” means the project previously described to Lender by Borrower
as the “Navistar Project”.



3



--------------------------------------------------------------------------------




“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Tenth Amendment Effective Date” means March 20, 2015.


“Volvo Project II” means the project previously described to Lender by Borrower
as the “Volvo Project II”.


3.    Amendment to Amount and Terms of Credit Provisions. Article II of the
Credit Agreement is hereby amended to delete Section 2.3 therefrom and to insert
in place thereof the following:


Section 2.3. Term Loan. Subject to the terms and conditions of this Agreement,
the Lenders shall make the Term Loan to Core Molding on the Tenth Amendment
Effective Date, in the amount of the Term Loan Commitment. The Term Loan shall
be payable in consecutive monthly installments of Two Hundred Fifty Thousand
Dollars ($250,000) each month, commencing April 1, 2015, and continuing on each
Regularly Scheduled Payment Date thereafter, with the balance thereof payable in
full on March 1, 2020. Administrative Borrower shall notify Agent, in accordance
with the notice provisions of Section 2.9 hereof, whether the Term Loan will be
a Base Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture
of a Base Rate Loan and Eurodollar Loans.


4.    Addition to Liability of Borrowers Provisions. Section 2.15 of the Credit
Agreement is hereby amended to add the following new subsection (e) at the end
thereof:


(e)    Swap Obligations Make-Well Provision. Each Borrower, that is an “eligible
contract participant” as defined in the Commodity Exchange Act, hereby jointly
and severally, absolutely, unconditionally and irrevocably, undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of each
such Borrower under this subsection (e) shall remain in full force and effect
until all Secured Obligations are paid in full. Borrowers intend that this
subsection (e) constitute, and this subsection (e) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


5.    Addition to Acquisitions Covenant Provisions. Section 5.13 of the Credit
Agreement is hereby amended to add the following new subsection (i) at the end
thereof:


(i)    such Acquisition is the CPI Asset Acquisition and such Acquisition is
consummated on the Tenth Amendment Effective Date.


6.    Amendment to Covenant Provisions. Article V of the Credit Agreement is
hereby amended to delete Section 5.18 therefrom and to insert in place thereof
the following:



4



--------------------------------------------------------------------------------




Section 5.18. Use of Proceeds Borrowers’ use of the proceeds of (a) the Capex
Loans and the Mexican Loan shall be for the Mexican Project, and (b) the
Revolving Loans and the Term Loan shall be for working capital and other general
corporate purposes (including, without limitation, Acquisitions permitted
hereunder (including, without limitation, the CPI Asset Acquisition), the Volvo
Project, the Volvo Project II, the Navistar Project and the SMC Capacity
Project) of the Companies, and for the refinancing of existing Indebtedness.


7.    Amendment to Exhibit C. The Credit Agreement is hereby amended to delete
Exhibit C (Form of Term Note) therefrom and to insert in place thereof a new
Exhibit C in the form of Exhibit C hereto.


8.    Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of the Lenders) therefrom and to insert in place thereof
a new Schedule 1 in the form of Schedule 1 hereto.


9.    Closing Deliveries. Concurrently with the execution of this Amendment,
Core Molding shall:


(a)    deliver to Agent a new Term Note in the amount specified in Schedule 1 to
the Credit Agreement (after giving effect to this Amendment);


(b)    deliver to Agent certified copies of the resolutions of the board of
directors of Core Molding evidencing approval of the execution and delivery of
this Amendment and the execution of any other Loan Documents and Related
Writings required in connection therewith;


(c)    with respect to the property owned or leased by CPI and any other
property securing the Obligations, cause to be delivered to Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to Agent (ii) the
results of federal and state tax lien and judicial lien searches, satisfactory
to Agent; and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 of the Credit Agreement;


(d)    provide to Agent copies of the CPI Asset Acquisition Agreements and all
documents executed in connection therewith, certified by a Financial Officer as
true and complete, which documents shall be in form and substance satisfactory
to Agent, including evidence that (i) the total Consideration for the
Acquisitions contemplated therein does not exceed Twenty Million Dollars
($20,000,000) together with any purchase price adjustments made pursuant to the
terms of the CPI Asset Acquisition Agreement, and (ii) the CPI Asset Acquisition
has been consummated, contemporaneously with the funding of the Term Loan on the
Tenth Amendment Effective Date, in accordance with the terms of the CPI Asset
Acquisition Agreements and in compliance with applicable law and regulatory
approvals;



5



--------------------------------------------------------------------------------




(e)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(f)    pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.


10.    Representations and Warranties. Borrowers hereby represent and warrant to
Agent and the Lenders that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the Tenth Amendment Effective Date as
if made on the Tenth Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) Borrowers are not aware of any
claim or offset against, or defense or counterclaim to, Borrowers’ obligations
or liabilities under the Credit Agreement or any other Related Writing; and (g)
this Amendment constitutes a valid and binding obligation of Borrowers in every
respect, enforceable in accordance with its terms.


11.    Waiver and Release. Borrowers, by signing below, hereby waive and release
Agent, and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


12.    References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


13.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


    

6



--------------------------------------------------------------------------------




14.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


15.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


16.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]



































































7



--------------------------------------------------------------------------------




JURY TRIAL WAIVER. BORROWERS, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT OR THE LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWERS, AGENT AND THE LENDERS.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Columbus, Ohio as of the date first set forth above.




 
CORE MOLDING TECHNOLOGIES, INC.


By: /s/ Kevin L. Barnett                                
      Kevin L. Barnett
      President and Chief Executive Officer
 
 
 
CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V.


By: /s/ Kevin L. Barnett                               
      Kevin L. Barnett
  Attorney-in-Fact
 
 
 
KEYBANK NATIONAL ASSOCIATION
    as Agent and as a Lender


By: /s/ Roger D. Campbell                       
Roger D. Campbell
Senior Vice President
























Signature Page to
Tenth Amendment Agreement

--------------------------------------------------------------------------------




GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Tenth Amendment Agreement dated as of March 20, 2015. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWERS, AGENT, THE LENDERS AND THE UNDERSIGNED.


CORE COMPOSITES CINCINNATI, LLC


By: Core Molding Technologies, Inc.,
   Its sole member


By: /s/ Kevin L. Barnett                     
      Kevin L. Barnett
      President and Chief Executive
         Officer
CORE AUTOMOTIVE TECHNOLOGIES, LLC


By: Core Molding Technologies, Inc.,
   Its sole member


By: /s/ Kevin L. Barnett                         
      Kevin L. Barnett
      President and Chief Executive Officer


CORE COMPOSITES CORPORATION


By: /s/ Kevin L. Barnett                    
Kevin L. Barnett
President and Chief Executive Officer
 










Signature Page to
Guarantor Acknowledgment and Agreement

--------------------------------------------------------------------------------




SCHEDULE 1


COMMITMENTS OF THE LENDERS*


LENDERS
KeyBank National Association
COMMITMENT PERCENTAGE
100%
REVOLVING CREDIT COMMITMENT AMOUNT
$18,000,000.00
TERM LOAN COMMITMENT AMOUNT
$15,500,000.00
CAPEX TERM LOAN COMMITMENT AMOUNT
$2,142,863.00
MAXIMUM AMOUNT
$35,642,863.00



TOTAL COMMITMENT AMOUNT
$35,642,863.00



*Effective as of the Tenth Amendment Effective Date, taking into account
amortization of principal on the Capex Term Loan.



S-1

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
TERM NOTE
$15,500,000                                     Columbus, Ohio
March 20, 2015


FOR VALUE RECEIVED, the undersigned, CORE MOLDING TECHNOLOGIES, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as
Agent, as hereinafter defined, 88 East Broad Street, Columbus, Ohio 43215 the
principal sum of


FIFTEEN MILLION FIVE HUNDRED THOUSAND AND
00/100............................DOLLARS


in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).


As used herein, “Credit Agreement” means the Credit Agreement dated as of
December 9, 2008, among Borrower, CoreComposites de Mexico, S. de R.L. DE C.V.,
a sociedad de responsabilidad limitada de capital variable organized under the
laws of Mexico, the Lenders, as defined therein, and KeyBank National
Association, as the lead arranger, sole book runner and administrative agent for
the Lenders (“Agent”), as amended and as the same may from time to time be
further amended, restated or otherwise modified. Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.


Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.7(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.7(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.



E-1

--------------------------------------------------------------------------------




This Note is one of the Term Notes referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of Ohio, without
regard to conflicts of laws provisions.
JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
CORE MOLDING TECHNOLOGIES, INC.

By:                                                             
Name:                                                        
Title:                                                          




E-2